       Case 1:20-cv-03933-PAE-BCM Document 19 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HEBER NOE LOPEZ SOLIMAN,

                                       Plaintiff,                          20 Civ. 3933 (PAE)
                        -v-
                                                                               ORDER
ST. RITA CORP., MIKE MAI, and
FERMIN DOE,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

        On July 24, 2020, the parties submitted a proposed settlement agreement (“Agreement”),

and a letter in support, Dkt. 18, in this Fair Labor Standards Act and New York Labor Law

action. The Court has carefully reviewed the Agreement. The Court concludes, substantially for

the reasons stated in the parties’ letter, that the proposed settlement agreement is fair and

reasonable. Under the Agreement, defendants agree to pay $10,412.14 to plaintiff, and

$5,837.86 in attorneys’ fees and costs to plaintiff’s attorney, Michael Faillace and Associates,

P.C. The Agreement therefore allocates one third of the settlement amount, net of costs, to

plaintiff’s counsel as attorneys’ fees. Upon careful review of the Agreement, the Court is

satisfied that the Agreement was achieved through procedurally fair means and is fair and

reasonable such that it satisfies the standard set forth in Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199 (2d Cir. 2015).

        Accordingly, the Court approves the Agreement. The Clerk of Court is respectfully

directed to close this case.
     Case 1:20-cv-03933-PAE-BCM Document 19 Filed 07/28/20 Page 2 of 2




      SO ORDERED.


                                              PaJA.�
                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge

Dated: July 29, 2020
       New York, New York




                                     2
